Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 14, 2019                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

  160026 & (10)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re PETITION OF CHIPPEWA COUNTY                                                                   Richard H. Bernstein
  TREASURER FOR FORECLOSURE.                                                                          Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  _________________________________________                                                                            Justices

  CHIPPEWA COUNTY TREASURER,
           Petitioner-Appellee,
  v                                                                SC: 160026
                                                                   COA: 349188
                                                                   Chippewa CC: 17-014728-CH
  THOMAS O’CONNOR,
           Respondent-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the July 22, 2019 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion for stay is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 14, 2019
         p0813
                                                                              Clerk